Citation Nr: 1127894	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a left knee disability, to include a rating in excess of 10 percent earlier than July 18, 2007. 

2.  Entitlement to a rating in excess of 60 percent for a right knee disability, to include a rating in excess of 10 percent earlier than September 24, 2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision.


FINDINGS OF FACT

1.  The objective medical evidence shows slight instability in both of the Veteran's knees prior to his total knee replacement surgeries.
 
2.  Prior to his total knee replacement surgeries, the Veteran demonstrated pain free range of motion in both knees from 0 to more than 100 degrees, even contemplating functional limitation.

3.  Prior to the Veteran's total knee replacement surgeries, the evidence did not show frequent episodes of either effusion or locking in either knee.

4.  The Veteran's main knee symptom following his knee replacements continues to be pain.


CONCLUSIONS OF LAW

1.  Criteria for a separate 10 percent rating for instability in the right knee, prior to September 24, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2010). 

2.  Criteria for a separate 10 percent rating for instability in the left knee, prior to July 18, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010). 

3.  The criteria for a non-instability based rating in excess of 10 percent for a right knee disability, prior to September 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261 (2010); VAOGCPREC 23-97 and VAOGCPREC 9-98. 

4.  The criteria for a non-instability based rating in excess of 10 percent for a left knee disability, prior to July 18, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261 (2010); VAOGCPREC 23-97 and VAOGCPREC 9-98. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In January 2004, the Veteran filed a claim seeking service connection for bilateral knee disabilities.  Service connection was granted and the Veteran was initially assigned 10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259 for each knee based on degenerative joint disease in both knees as a result of meniscus tears.  In July 2007, the Veteran had his left knee replaced and he was assigned a temporary 100 percent rating for convalescence.  In September 2008, the Veteran was assigned a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran had his right knee replaced in September 2008, and he was assigned a temporary 100 percent rating for convalescence until November 2009 at which time he was given a 60 percent rating.

Evidence

In June 2004, Dr. Pilcher evaluated the Veteran's knees noting that the Veteran was healthy and fit and did not appear to be in any acute distress.  The Veteran had stable knee ligaments and he was able to demonstrate pain free range of motion from 0-95 degrees bilaterally, and could go to 120 degrees with pain.  McMurray's testing was negative.  Dr. Pilcher diagnosed the Veteran with early arthritis in the left knee, and stated that the Veteran's knee films did not look that bad, but the Veteran was reportedly very stiff and very sore.  Dr. Pilcher suspected that the Veteran had more arthritis than he was able to see.

In July 2004, Dr. Pilcher indicated that the Veteran was tender on range of motion and could only bend to approximately 120 degrees.  The Veteran reported that his knee had gone out on him at work.  Knee ligaments were stable, but McMurray's testing was positive, leading to a diagnosis of a torn medial meniscus.  

In August 2004, the Veteran underwent a VA examination, where it was noted that he had undergone arthroscopic surgery on both knees in the 1990s.  The Veteran complained that both knee hurt at that time, and he reported using a brace for his left knee and he would occasionally use a cane as needed.  On physical examination, the examiner found that no heat, effusion or Baker cyst was seen in either knee.  The Veteran was able to extend to neutral (0 degrees) in both legs and flexion was limited to 100 degrees in both legs.  Both knees were found to be stable, and both McMurray's and drawer tests were negative.  The examiner found that slight medial laxity to be present.  The Veteran was diagnosed with internal derangement of the left knee and degenerative joint disease of the knees bilaterally. 

In September 2004, the Veteran injured his knee wrestling with an inmate (in conjunction with his job as a corrections officer).  His private doctor noted that the Veteran had range of motion in his left knee from 0-115 degrees with bilateral effusions.  His left knee was noted to be diffusely tender.  An MRI showed a large tear of the medial meniscus as well as osteoarthritic changes.

In October 2004 the Veteran was found to have a medial meniscus tear in his right knee, as well as an anterior cruciate ligament (ACL) tear, mild effusion was noted to be present.  A partial medial meniscectomy was performed and the Veteran's ACL was repaired.  The doctor noted that the Veteran was going to be kept on non-weightbearing for 4-6 weeks.

In November 2004, the Veteran filed a notice of disagreement indicating that his knees had caused continuous pain for a number of years.  

In July 2005, x-rays showed moderate degenerative narrowing of the medial compartment of the left knee without evidence of fracture or significant effusion.  The right knee had mild degenerative narrowing of the medial compartment.

In a VA treatment record from April 2007, it was noted that the Veteran had full range of motion in his knees, although he did report having severe knee pain.

On July 18, 2007, the Veteran had a total arthroplasty of the left knee.  On September 24, 2008, the Veteran had a total arthroplasty of the right knee.

In December 2008, Dr. Lewis wrote a letter indicating that she had treated the Veteran's for approximately four years prior to his left knee replacement during which time the Veteran had remained quite healthy and functional.  She stated that he was able to do his job daily, although he eventually began receiving synvisc injections.  She added, however, that since the knee replacement, the Veteran was experiencing a significant amount of pain.  Physical therapy reportedly did gain some improved function, but the gains were minimal.  She stated that the Veteran was not functioning at the level he was prior to the surgery.  She noted that the Veteran had recently had an episode of weakness and severe painful motion, and he had difficulty performing his activities of daily living. 

In February 2009, the Veteran underwent a second VA knee examination.  With regard to his left knee, the Veteran stated he had constant pain which he estimated was 7/10.  The Veteran also reported weakness, stiffness, occasional swelling, locking and fatigability/lack of endurance.  He denied any heat or giving way.  The Veteran reported taking medication to control the pain and flare-ups.  The Veteran reported that he was unable to kneel, bend or squat.  The Veteran walked with a slow and cautious gait and he supported himself with a walking stick.  Physical examination revealed diffuse generalized tenderness, no crepitus, no increased heat or redness, no edema, no effusion.  The Veteran demonstrated extension to 0 degrees and flexion to 90 degrees with pain at 90 degrees.  Repetitive motion increased pain, weakness, lack of endurance, fatigue, and incoordination but did not diminish the range of motion.  The Veteran's left knee was felt to be stable.  The examiner stated that the Veteran was status post total left knee replacement with residual pain.  He classified it as a moderate to severe disability.

Another VA examination was conducted in February 2010.  It was noted that the Veteran's knees had gotten progressively worse, leading to total replacements of both knees.  The Veteran was currently using bracing and activity limitation to treat his knee disabilities.  The examiner noted that the Veteran had giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion in both knees.  The Veteran denied any episodes of dislocation or subluxation and there was no locking or effusion noted.  The Veteran reported severe flare-ups weekly.  The Veteran asserted that he was 100 percent impaired by his knees.  The examiner found no instability and the Veteran demonstrated flexion to 90 degrees in both knees with extension to 0 degrees.  It was noted that there was objective evidence of pain on range of motion testing.  Additionally, pain was seen with repetitive motion, although repetitive motion was not noted to decrease range of motion.  The examiner stated that the Veteran's knees caused decreased mobility, problems with lifting and carrying, weakness/fatigue and decreased strength.

In March 2010, it was noted that the Veteran had lapband surgery in April 2009 and had lost 40 pounds since that time.  It was noted that he Veteran still had ongoing knee pain, but his pain level had decreased significantly; and the Veteran was noted to have significantly better ambulation.

Law

Under Diagnostic Code 5055, governing knee replacement operations, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  Alternatively, a 60 percent evaluation may assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Initially, the Veteran's knees were each rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Alternatively, under Diagnostic Code 5258, a 20 percent disability evaluation may be assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998)

Similarly, arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while x-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    
 
Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability.  A 20 percent rating is assigned for either moderate subluxation or moderate lateral instability, and a 30 percent rating is assigned for severe subluxation or severe lateral instability.  

Analysis

As described above, the Veteran has already been assigned the maximum schedular rating for each knee post total knee replacement.  These ratings were assigned one year after the Veteran's total knee replacements were performed (on July 18, 2007, the Veteran had a total arthroplasty of the left knee and on September 24, 2008, the Veteran had a total arthroplasty of the right knee); however, the Board must still consider whether a rating in excess of 10 percent is warranted for either knee prior to the total knee replacement surgeries being conducted; as well as the question of whether an extraschedular rating is warranted for the Veteran's knees currently.

The Board has considered whether a separate rating is warranted for limitation of motion.  As noted, a 10 percent rating is assigned when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  However, prior to his total knee replacement, the Veteran never demonstrated limitation of motion in either knee that would warrant a compensable rating.  

In June 2004, Dr. Pilcher found that the Veteran had pain free range of motion from 0-95 degrees bilaterally, and could go to 120 degrees with pain.  At a VA examination in August 2004, the Veteran was able to extend to neutral (0 degrees) in both legs and flexion was limited to 100 degrees in both legs.  In September 2004, the Veteran demonstrated range of motion in his left knee from 0-115 degrees.  In a VA treatment record from April 2007, it was noted that the Veteran had full range of motion in his knee.  As such, the Veteran consistently demonstrated range of motion well in excess of both 45 degrees of flexion and 10 degrees of extension prior to undergoing his total knee replacements; and therefore a compensable rating is not warranted based on limitation of motion.

In reaching this decision, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the Veteran has consistently complained about severe knee pain.  However, at his VA examination in August 2004, the Veteran was noted to have pain free motion from 0-90 degrees; and even with the pain that began at 90 degrees of flexion, the Veteran was still able to flex his knees to 120 degrees.  Furthermore, in December 2008, Dr. Lewis wrote a letter indicating that she had treated the Veteran's for approximately four years prior to his left knee replacement during which time the Veteran had remained quite healthy and functional.  The Board has considered the Veteran's complaints of pain, but finds that even with the pain, it is not shown that the range of motion in either knee was so limited as to warrant a compensable rating.      

As noted degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, as it was in this case, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added under diagnostic code 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In this case, the Veteran had x-ray evidence of arthritis throughout the course of his appeal.  However, as described, he did not have compensable limitation of motion.  Thus, the rating criteria only would permit a 10 percent rating if there were objectively confirmed findings such as swelling, muscle spasm, or painful motion.  

The Board notes that a 10 percent rating was already being assigned for each knee in contemplation of this impairment from arthritis.

The Board has also considered whether a separate rating would be warranted for instability.  In June 2004, Dr. Pilcher found that the Veteran's knee ligaments were stable and McMurray's testing was negative.  In July 2004, the Veteran sought treatment from Dr. Pilcher, reporting that his knee gave out on him while he was escorting an inmate.  Dr. Pilcher again found the Veteran's knee ligaments to be stable, but McMurray's testing was positive at this session, leading to a diagnosis of a torn medial meniscus.  

At a VA examination in August 2004 the Veteran reported using a brace for his left knee and he would occasionally use a cane as needed.  The Veteran did report that his left knee gave way frequently causing him to fall.  Both knees were found to be stable, and both McMurray's and drawer tests were negative.  The examiner found that slight medial laxity was present.

In September 2004, the Veteran injured his knee wrestling with an inmate, and an MRI showed a large tear of the medial meniscus as well as osteoarthritic changes in the left knee.

In February 2005, the Veteran enrolled with VA.  It was noted that the Veteran wore prosthetic knee braces and walked with a cane.  In July 2005, VA obtained additional braces.

As described, while clinical testing often showed the Veteran to have relatively stable knees, there is no disputing the fact that evidence of the Veteran falling on account of his knees giving out is clearly documented in the Veteran's claims file.  Additionally, the Veteran has worn a series of knee braces and walked with a cane to help with stability.  As such, the evidence clearly supports a finding of slight instability for both knees.  A rating for moderate instability is not warranted.  For example, knee ligaments were found to be stable by Dr. Pilcher in July 2004.  Similarly, at the Veteran's VA examination in August 2004, the examiner found the Veteran's knee to be stable, and McMurray's and drawer tests were negative.  The examiner did find medial laxity to be present, but he categorized it as slight.  As such, the Board concludes that moderate lateral instability has not been shown in either knee.
 
Accordingly, a 10 percent rating is granted for slight instability in both knees.

A 20 percent rating may also be assigned under Diagnostic Code 5258, but this requires dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Reviewing the evidence of record, the Veteran has consistently reported pain in both knees.  Additionally, he was noted have effusion on several occasions.  However, it is unclear that the Veteran has frequent episodes of effusion, as no effusion was noted on multiple occasions.  For example, at his VA examination in August 2004, no effusion was noted, and x-rays showed taken in July 2005 did not show evidence of significant effusion.  Moreover, frequent episodes of locking  have not been shown.  The Board acknowledges that the Veteran has fallen on several occasions, but a separate rating based on knee instability and subluxation has been assigned to compensate for this impairment.

As such, a rating under Diagnostic Code 5258 is not warranted.  Nevertheless, as described above, the Board has determined that a higher rating is warranted for both knees and to that extent, the Veteran's claim is granted.

II.  Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's knee disabilities that would render the schedular criteria inadequate.  The Veteran's main symptom has been pain which is contemplated in the rating assigned, in that the rating assigned specifically contemplates severe pain and weakness.  There is no question that the Veteran continues to have difficulty with his knees following surgery, but it is for these symptoms that the schedular rating is assigned.  It is also noted that in March 2010, the Veteran's knee symptoms were noted to be much improved as he had commendably lost nearly 40 pounds.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations have been thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



















ORDER

A separate 10 percent rating for instability in the right knee, prior to September 24, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A separate 10 percent rating for instability in the left knee, prior to July 18, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.

A non-instability based rating in excess of 10 percent for a right knee disability, prior to September 24, 2008, is denied.

A non-instability based rating in excess of 10 percent for a left knee disability, prior to July 18, 2007, is denied.
 

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


